Case 3:17-cv-01335-NJR Document 121-13 Filed 03/10/20 Page 1 of 6 Page ID #778




                         EXHIBIT 13
Case 3:17-cv-01335-NJR Document 121-13 Filed 03/10/20 Page 2 of 6 Page ID #779




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF ILLINOIS

    JOSÉ HERNANDEZ,                                    )
                                                       )
                            Plaintiff,                 )
                                                       )   No. 3:17-cv-1335-NJR
    v.                                                 )
                                                       )
    ILLINOIS DEPARTMENT OF                             )
    CORRECTIONS, et al.,                               )
                                                       )
                            Defendants.                )


 PLAINTIFF JOSÉ HERNANDEZ’S RENEWED AMENDED NOTICE OF DEPOSITION
 OF ILLINOIS DEPARTMENT OF CORRECTIONS PURSUANT TO FEDERAL RULE
                     OF CIVIL PROCEDURE 30(B)(6)

 TO ILLINOIS DEPARTMENT OF CORRECTIONS AND ITS ATTORNEY OF RECORD:

         PLEASE TAKE NOTICE THAT, pursuant to Federal Rule of Civil Procedure 30(b)(6),

 Plaintiff José Hernandez (“Plaintiff”), by and through his counsel, will take the deposition of the

 Illinois Department of Corrections (“IDOC”) by stenographic and videographic means at

 9:00 AM on February 26, 2020, at Eimer Stahl LLP, 224 S. Michigan Avenue Ste. 1100,

 Chicago, Illinois 60604. The deposition will be taken before an officer authorized to administer

 oaths pursuant to Rules 28 and 30 of the Federal Rules of Civil Procedure, will be recorded on

 stenographic and on videotape by a certified video reporter. Plaintiff reserves the right to use the

 videotape deposition at the time of trial.

         Pursuant to Federal Rule of Civil Procedure 30(b)(6), IDOC is to designate and produce

 for deposition at that time one or more of its officials, employees, or agents who consent to

 testify on its behalf as to the subject matters identified in Schedule A attached hereto. The
Case 3:17-cv-01335-NJR Document 121-13 Filed 03/10/20 Page 3 of 6 Page ID #780




 designated witness or witnesses must be prepared to testify about matters known by or

 reasonably available to IDOC, not just information personally known by the witness.

        PLEASE TAKE FURTHER NOTICE that, pursuant to Rules 30(b)(2) and 34 of the

 Federal Rules of Civil Procedure, the deponent(s) is requested to produce the following

 documents at the deposition:

        1.     The witness(es)’s current resume and/or curriculum vitae.

        2.     Any and all materials relied upon by the witness in preparation for the deposition.



  DATED: February 14, 2020                                  By: /s/ Scott C. Solberg

                                                            Scott C. Solberg
                                                            Sarah H. Catalano
                                                            Eric L. Mackie (pro hoc vice)
                                                            Emily E. Sullivan (pro hac vice)
                                                            EIMER STAHL LLP
                                                            224 S. Michigan Avenue, Suite 1100
                                                            Chicago, Illinois 60604
                                                            Tel. 312-660-7600
                                                            Fax: 312-692-1718
                                                            ssolberg@eimerstahl.com
                                                            scatalano@eimerstahl.com
                                                            emackie@eimerstahl.com
                                                            esullivan@eimerstahl.com

                                                            Attorneys for Plaintiff José Hernandez




                                                2
Case 3:17-cv-01335-NJR Document 121-13 Filed 03/10/20 Page 4 of 6 Page ID #781




                                           SCHEDULE A

                                            DEFINITIONS
    1. “Lawrence CC” means the Lawrence Correctional Center located in Sumner, Illinois.
    2. “Plaintiff” means José Hernandez.
                                          SUBJECT AREAS
        In accordance with Rule 30(b)(6) of the Federal Rules of Civil Procedure, IDOC has a

 duty to designate one or more of its officials, employees, or agents or other Persons who consent

 to testify on its behalf with respect to the following matters:

    1. IDOC’s medical monitoring and treatment of Plaintiff while he was incarcerated at IDOC
       from 2014 to 2016.

    2. IDOC’s role in evaluating and responding to requests for accommodations from disabled
       inmates, including IDOC’s role in evaluating and responding to requests for special
       mattresses.

    3. IDOC’s responses to requests for accommodations made by Plaintiff or any other inmate
       housed in the infirmary wing at Lawrence CC from July 1, 2014 to July 31, 2016 related
       to special mattresses.

    4. IDOC’s policies and procedures relating to requests for accommodations from disabled
       inmates.

    5. IDOC’s policies and procedures relating to the medical treatment and nursing care of
       quadriplegic or paralyzed inmates since January 1, 2014, including those relating to

            a. the prevention and treatment of pressure sores,

            b. the examination, diagnosis, and treatment of broken bones,

            c. mattresses provided to quadriplegic or paralyzed inmates, including the purchase
               of new mattresses and the repair of used mattresses,

            d. devices provided to quadriplegic or paralyzed inmates, including but not limited
               to devices used to turn oneself over,

            e. responses to inmate requests for help in the infirmary wing, and

            f. decisions about whether to grant or deny a request for medical care.

                                                   3
Case 3:17-cv-01335-NJR Document 121-13 Filed 03/10/20 Page 5 of 6 Page ID #782




   6. The call-button system in the infirmary wing at Lawrence CC, including any policies and
      procedures relating the call-button system or other alert systems used in the infirmary
      wing at Lawrence CC.

   7. IDOC’s policies and procedures relating to IDOC employees’ obligation to respond to
      calls for help from inmates in the infirmary wing or to ensure that calls for help are
      responded to.

   8. IDOC’s or Wexford’s purchase, distribution, and repair or attempted repair of special
      mattresses (including alternating air mattresses) for disabled inmates.

   9. The documents produced by IDOC in response to Plaintiff’s requests for production.

   10. All policies, procedures, and protocols from January 1, 2014, through the present relating
       to the organization, retention, and deletion of documents, data, and other electronically
       stored information.

   11. All steps, including but not limited to the identification of custodians, taken to identify
       and collect potentially responsive documents, data, and other information relating to
       Plaintiff’s requests for production.

   12. The identity of computers, databases, networks, email accounts, and physical files that
       have been searched for documents relating to Plaintiff’s requests for production,
       including the process used to perform the searches, who performed the searches, what
       was found, and when and where it was found.

   13. All steps relating to IDOC’s responses to Plaintiff’s interrogatories.




                                                 4
Case 3:17-cv-01335-NJR Document 121-13 Filed 03/10/20 Page 6 of 6 Page ID #783




                                 CERTIFICATE OF SERVICE
        I hereby certify that on February 14, 2020, I caused a true copy of the foregoing to be
 served via electronic mail upon all named counsel of record:

 Dennis S. Harms
 Ashley M. Walker
 Sandberg Phoenix & Von Gontard P.C.
 dharms@sandbergphoenix.com
 awalker@sandbergphoenix.com

 Attorneys for Defendants Wexford Health
 Sources, Inc., John Coe, and Jon-Michael Allender

 Rachel Schwarzlose, #6283966
 Attorney General’s Office
 rschwarzlose@atg.state.il.us

 Attorney for Illinois Department of Corrections,
 Anne Elizabeth Tredway, Lorie Cunningham,
 and Dee Dee Brookhart

  DATED: February 14, 2020                                 By: /s/ Sarah H. Catalano

                                                           Scott C. Solberg
                                                           Sarah H. Catalano
                                                           Eric L. Mackie (pro hac vice)
                                                           Emily E. Sullivan (pro hac vice)
                                                           EIMER STAHL LLP
                                                           224 S. Michigan Avenue, Suite 1100
                                                           Chicago, Illinois 60604
                                                           Tel. 312-660-7600
                                                           Fax: 312-692-1718
                                                           ssolberg@eimerstahl.com
                                                           scatalano@eimerstahl.com
                                                           emackie@eimerstahl.com
                                                           esullivan@eimerstahl.com

                                                           Attorneys for Plaintiff José Hernandez




                                                 5
